Title: [Diary entry: 19 December 1788]
From: Washington, George
To: 

Friday 19th. Thermometer at 25 in the morning—30 at Noon and 32 at Night—but little wind—ground covered about an Inch deep with Snow. Rid to the Plantations at the Ferry and Frenchs and to Dogue run & Muddy hole. At all, the Plows were unable to move.  At the Ferry & Frenchs, all hands were employed about the Corn of the Ferry field. At Dogue run—The People were also about the Corn, getting in & husking it and about cleaning Wheat which they had threshed out yesterday. At Muddy hole—Except the hands which were aiding at Dogue run, the rest were employed in threshing & cleaning Oats. Mr. Madison came here to dinner.